DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Status of Claims
The examiner has taken notice that claims 1, 19, and 25 have been amended, claims 4-5 and 7-10 have been canceled, and claims 26-31 have been newly added.  Claims 1-3, 6, 11-19, and 25-31 are pending in the current application.
Claim Objections
Claim 31 is objected to because of the following informalities:  the term “RLC” should be defined as to what it stands for.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6, 11-19, and 25 have been considered but are moot in view of newly found reference Deivasigamani.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 17-19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 9,167,592 B1), hereinafter referred to as Hsu, in view of Bennett (US 9,030,969 B2), Pelletier et al. (US 9,271,290 B2), hereinafter referred to as Pelletier, and Deivasigamani et al. (US 2011/0320856 A1), hereinafter referred to as Deivasigamani.

	Regarding claim 1, Hsu teaches a communication terminal (Hsu - Fig. 1 user equipment 102), comprising:
	a transmitter (Hsu - Fig. 6 transceiver 610; Col. 22 lines 21-25, note processing system 614 may comprise a UE or a component of a UE);
	a signaling circuit (Hsu - Fig. 6 processor 604; Col. 22 lines 30-39, note various circuits including one or more processors, represented by the processor 604) configured to: 
	determine whether the transmitter is transmitting real-time data according to a second radio access technology while a signaling message is to be transmitted according to a first radio access technology (Hsu - Col. 1 lines 57-63, note in multi-SIM UEs, a single radio resource and its associated transceiver chain may be shared between the individual subscriptions (each associated with a radio access technology (RAT), see Col. 1 lines 51-57), if one subscription enters a traffic or an access state it may be given priority access to the radio resource; Col. 2 lines 34-48, note initiating a call on a first subscription of the UE (transmitting data), and generating a message for transmission associated with a second subscription (signaling message to be transmitted); Col. 5 lines 1-18, note a higher priority may be forced to the second subscription to access the radio resource based on the expiration of a timer)
	Hsu does not teach segmenting the signaling message into a plurality of segments if the transmitter is transmitting real-time data according to the second radio access technology; and transmitting the plurality of segments via the transmitter.
	In an analogous art, Bennett teaches segmenting the signaling message into a plurality of segments if the transmitter is transmitting real-time data according to the second radio access (Bennett - Col. 10 lines 30-32, note cross-RAT channel bonding, utilizing both RATs; Col. 10 lines 52-57, note the MRCM controller module 310 segments the signal into one or more first RAT portions and one or more second RAT portions); and
	transmitting the plurality of segments via the transmitter (Bennett - Col. 10 lines 52-57, note transmission over the first RAT and second RAT).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bennett into Hsu in order for the user equipment of Hsu to perform signal segmentation based on SIM (i.e., RAT) priority to provide robust transmission over varying channel conditions (Bennett - Col. 11 lines 38-46).
	The combination of Hsu and Bennett does not teach transmitting the plurality of segments via the transmitter over an extended period of time via separation of transmission of segments of the plurality of segments by a delay, wherein the delay is based on a transmission of the real-time data.
	In an analogous art, Pelletier teaches transmitting the plurality of segments via the transmitter over an extended period of time via separation of transmission of segments of the plurality of segments by a delay (Pelletier - Col. 3 lines 15-24, note segmenting the information exchanged via the first and second CCs (associated with a first RAT and second RAT respectively); Col. 39 lines 36-41, note wirelessly exchange first data via the RAT of the first type, while wirelessly exchanging second data associated via the RAT of the second type; Col. 39 lines 48-58, note interleaved bursts of data on separate RATs without interrupting the communications of either RAT (interleaving involves alternating transmissions, incorporating a delay for transmissions on the same RAT)).
(Pelletier - Col. 1 lines 23-33).
	The combination of Hsu, Bennett, and Pelletier still does not teach wherein the delay is based on a transmission of the real-time data.
	In an analogous art, Deivasigamani teaches wherein the delay is based on a transmission of the real-time data (Deivasigamani - Paragraph [0037], note messages can be divided into multiple segments separated across different transmit time intervals, successive segments can be separated in time from adjacent segments and interspersed with other transmissions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Deivasigamani into the combination of Hsu, Bennett, and Pelletier in order to increase opportunities to receive, assemble, and correctly decode a message (Deivasigamani - Paragraph [0037]).

	Regarding claim 2, Hsu does not teach wherein the signaling circuit is configured to determine whether the transmitter is transmitting data according to the second radio access technology in response to a request to transmit a signaling message.
	In an analogous art, Bennett teaches wherein the signaling circuit is configured to determine whether the transmitter is transmitting data according to the second radio access technology in response to a request to transmit a signaling message (Bennett - Col. 7 lines 22-33, note I/O module receives the incoming signals (request) from one of the RAT modules and forwards the received signals to the MRCM controller module, which sets the transmitter module (associated with a RAT) to a low-power (not transmitting) or high-power state (transmitting)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bennett into Hsu for the same reason as claim 1 above.

	Regarding claim 3, Hsu does not teach wherein the signaling circuit is configured to determine whether the transmitter is transmitting data according to the second radio access technology in response to the reception of a request to transmit a signaling message from another component of the communication terminal,
	In an analogous art, Bennett teaches wherein the signaling circuit is configured to determine whether the transmitter is transmitting data according to the second radio access technology in response to the reception of a request to transmit a signaling message from another component of the communication terminal (Bennett - Col. 7 lines 22-33, note I/O module receives the incoming signals (request) from one of the RAT modules and forwards the received signals to the MRCM controller module, which sets the transmitter module (associated with a RAT) to a low-power (not transmitting) or high-power state (transmitting)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bennett into Hsu for the same reason as claim 1 above.

Regarding claim 17, the combination of Hsu and Bennett does not teach wherein the first radio access technology is a Wideband Code Division Multiple Access (WCDMA) radio access technology.
	In an analogous art, Pelletier teaches wherein the first radio access technology is a Wideband Code Division Multiple Access (WCDMA) radio access technology (Pelletier - Col. 39 lines 14-18, note WCDMA (“first RAT” and “second RAT” are interchangeable)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Pelletier into the combination of Hsu and Bennett for the same reason as claim 1 above.

	Regarding claim 18, the combination of Hsu and Bennett does not teach wherein the second radio access technology is Long Term Evolution (LTE).
	In an analogous art, Pelletier teaches wherein the second radio access technology is Long Term Evolution (LTE) (Pelletier - Col. 39 lines 14-18, note LTE (“first RAT” and “second RAT” are interchangeable)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Pelletier into the combination of Hsu and Bennett for the same reason as claim 1 above.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.

Regarding claim 25, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a programmable logic circuit claim format, which is taught by Bennett (Bennett - Col. 3 lines 12-22, note embodiments may be implemented in circuits, and may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by one or more processors).

Claims 6, 11-13, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Bennett, Pelletier, and Deivasigamani as applied to claim 1 above, and further in view of Rudolf et al. (US 9,762,356 B2), hereinafter referred to as Rudolf.

	Regarding claim 6, the combination of Hsu, Bennett, Pelletier, and Deivasigamani does not teach wherein the signaling message includes signaling data and wherein the signaling circuit is configured to transmit a further signaling message for transmitting further signaling data and is configured to separate the transmission of each segment of the plurality of segments from the transmission of the further signaling message by a further delay based on a further transmission of the data.
	In an analogous art, Rudolf teaches wherein the signaling message includes signaling data and wherein the signaling circuit is configured to transmit a further signaling message for transmitting further signaling data and is configured to separate the transmission of each segment of the plurality of segments from the transmission of the further signaling message by a further delay based on a further transmission of the data (Rudolf - Col. 33 lines 13-19, note a WTRU may have a number of UL subframes to utilize to successfully deliver (transmit) a given TB (containing signaling data); Col. 50 lines 48-56, note transport block (TB) to be transmitted containing one or more segments, WTRU may determine to transmit and deliver the TB in the given TTI, non-consecutive TTIs (which constitutes a delay) may be utilized for transmitting multiple segments (Col. 3 lines 8-10, note TTI that spans a plurality of subframes may not be consecutive in the time domain), selected TTIs can be adjusted to increase delay).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rudolf into the combination of Hsu, Bennett, Pelletier, and Deivasigamani in order to increase UL coverage for wireless devices (Rudolf - Col. 1 lines 43-50).

	Regarding claim 11, the combination of Hsu, Bennett, Pelletier, and Deivasigamani does not teach wherein the signaling circuit is configured to transmit the segments of the signaling message in transmission time intervals according to a frame structure of the first radio access technology and 5wherein the signaling circuit is configured to separate every two transmission time intervals it uses for transmission of a segment by a transmission time interval free of the transmission of a segment.
	In an analogous art, Rudolf teaches wherein the signaling circuit is configured to transmit the segments of the signaling message in transmission time intervals according to a frame structure of the first radio access technology (Rudolf - Fig. 9, note multiple radio frames with 10 subframes (numbered 0-9); Col. 11 lines 24-25, note single TB transmission (which may be a segment, see Col. 33 lines 17-18) per subframe) and 5wherein the signaling circuit is configured to separate every two transmission time intervals it uses for transmission of a segment by a transmission time interval free of the transmission of a segment (Rudolf - Col. 30 lines 18-26, note subframes associated with a long TTI may be non-consecutive, in which transmission of segments may be periodic and separated by at least one empty TTI (or subframe) (see Fig. 10)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rudolf into the combination of Hsu, Bennett, Pelletier, and Deivasigamani for the same reason as claim 6 above.

	Regarding claim 12, the combination of Hsu, Bennett, Pelletier, and Deivasigamani does not teach wherein the signaling circuit is configured to segment the signaling message into a number of segments depending on the length of the signaling message.
	In an analogous art, Rudolf teaches wherein the signaling circuit is configured to segment the signaling message into a number of segments depending on the length of the signaling message (Rudolf - Col. 47 lines 35-38, note number of RLC segments per SDU is larger than four, cases involving an increased number of segments implies that the number of segments is proportional to the size/length of the message).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rudolf into the combination of Hsu, Bennett, Pelletier, and Deivasigamani for the same reason as claim 6 above.

	Regarding claim 13, the combination of Hsu, Bennett, Pelletier, and Deivasigamani does not teach wherein the signaling circuit is configured to, if the transmitter is not transmitting data according to the second radio access technology, transmit the signaling message in successive transmission time intervals according to the first radio access technology.
(Rudolf - Fig. 5, note multiple consecutive subframes, each of which can be used for transmissions; Col. 11 lines 24-25, note single TB transmission (which may be a segment, see Col. 33 lines 17-18) per subframe; Col. 30 lines 8-11, note subframes may be consecutive in the time domain).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rudolf into the combination of Hsu, Bennett, Pelletier, and Deivasigamani for the same reason as claim 6 above.

	Regarding claim 28, the combination of Hsu, Bennett, Pelletier, and Deivasigamani, specifically Deivasigamani teaches wherein the segments correspond to multiple transmit time intervals (TTIs) (Deivasigamani - Paragraph [0037], note messages can be divided into multiple segments separated across different transmit time intervals).
	The combination of Hsu, Bennett, Pelletier, and Deivasigamani does not teach wherein the TTIs are uplink TTIs.
	In an analogous art, Rudolf teaches wherein the TTIs are uplink TTIs (Rudolf - Col. 2 lines 64-67, note UL physical layer, TTI).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rudolf into the combination of Hsu, Bennett, Pelletier, and Deivasigamani for the same reason as claim 6 above.

Regarding claim 29, the combination of Hsu, Bennett, Pelletier, Deivasigamani, and Rudolf, specifically Deivasigamani teaches wherein each segment is transmitted during a single TTI (Deivasigamani - Fig. 3; Paragraph [0027], note for example, segment 0 can occur in system frames 4/5 (which may be substituted with TTI, see Paragraph [0037])).

	Regarding claim 30, the combination of Hsu, Bennett, Pelletier, Deivasigamani, and Rudolf, specifically Pelletier teaches wherein the delay is introduced at a medium access control (MAC) layer of the first radio access technology (Pelletier - Fig. 4, note multiplexing UE in aggregated MAC (layer); Col. 39 lines 36-41, note WTRU (UE) may wirelessly exchange data; Col. 39 lines 48-58, note interleaved bursts of data on separate RATs (which incorporates delays)).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Bennett, Pelletier, and Deivasigamani as applied to claim 1 above, and further in view of Periyalwar et al. (US 8,805,375 B2), hereinafter referred to as Periyalwar.

	Regarding claim 14, the combination of Hsu, Bennett, Pelletier, and Deivasigamani does not teach wherein the communication terminal is a subscriber terminal of a first cellular mobile communication network according to the first radio access technology and is a subscriber terminal of a second cellular mobile communication network according to the second radio access technology.
	In an analogous art, Periyalwar teaches wherein the communication terminal is a subscriber terminal of a first cellular mobile communication network according to the first radio (Periyalwar - Col. 2 lines 50-55, note Subscriber Identity Module (SIM) cards, which may each be associated with subscriber terminals (Col. 1 lines 21-27, note devices and wireless devices), there may be a separate SIM for each RAT and each network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Periyalwar into the combination of Hsu, Bennett, Pelletier, and Deivasigamani in order to improve multi-RAT transmission for various application needs to reduce delays and costs (Periyalwar - Col. 6 lines 26-44).

	Regarding claim 15, the combination of Hsu, Bennett, Pelletier, Deivasigamani, and Periyalwar, specifically Bennett teaches wherein the signaling message is an uplink signaling message to a base station of the first cellular mobile communication network and the transmission of data is an uplink 6transmission of data to a base station of the second cellular mobile communication network (Bennett - Fig. 5, note uplink transmissions can be made on both RATs; Col. 13 lines 47-58, note base station 430 (Fig. 5) is connected to a common RAT backhaul 440, which provides common support for different RATs).

	Regarding claim 16, the combination of Hsu, Bennett, Pelletier, and Deivasigamani does not teach wherein the communication terminal comprises a first subscriber identity module according to a subscription of the first cellular mobile communication network and comprises a second subscriber identity module according to a subscription of the second cellular mobile 
	In an analogous art, Periyalwar teaches wherein the communication terminal comprises a first subscriber identity module according to a subscription of the first cellular mobile communication network and comprises a second subscriber identity module according to a subscription of the second cellular mobile communication network (Periyalwar - Col. 2 lines 50-55, note devices with dual Subscriber Identity Module (SIM) cards, there may be a separate SIM for each RAT and each network (one corresponding  to a first network and the other corresponding to a second network)) and wherein the signaling message is a signaling message under the subscription of the first cellular mobile communication network and the transmission of data is a data transmission under the subscription of the second cellular mobile communication network (Periyalwar - Col. 2 lines 59-67, note SIM/RAT combination may be in a voice call (which may be interpreted as a series of signaling messages)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Periyalwar into the combination of Hsu, Bennett, Pelletier, and Deivasigamani for the same reason as claim 14 above.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Bennett, Pelletier, and Deivasigamani as applied to claim 1 above, and further in view of Voith et al. (US 7,970,014 B2), hereinafter referred to as Voith.

Regarding claim 26, the combination of Hsu, Bennett, Pelletier, and Deivasigamani does not teach wherein the real-time data is preferred over the signaling message.
	In an analogous art, Voith teaches wherein the real-time data is preferred over the signaling message (Voith - Col. 1 lines 61-67 and Col. 2 lines 1-14, note packets of the real-time traffic stream are assigned the absolute priority of transmission over signaling and/or control traffic).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Voith into the combination of Hsu, Bennett, Pelletier, and Deivasigamani in order to reduce bandwidth usage, improving real-time communications over an IP network (Voith - Col. 1 lines 58-60 and Col. 3 lines 5-11).

	Regarding claim 27, the combination of Hsu, Bennett, Pelletier, and Deivasigamani does not teach wherein a preference associated with the real-time data is stored in a memory of the communication terminal.
	In an analogous art, Voith teaches wherein a preference associated with the real-time data is stored in a memory of the communication terminal (Voith - Col. 2 lines 22-28, note sending device comprising a control unit (processor, which may execute from memory as is conventional in the art) adapted for performing the object of the invention).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Voith into the combination of Hsu, Bennett, Pelletier, and Deivasigamani for the same reason claim 26 above.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Bennett, Pelletier, Deivasigamani, and Rudolf as applied to claim 30 above, and further in view of Amram et al. (US 2007/0076680 A1), hereinafter referred to as Amran.

	Regarding claim 31, the combination of Hsu, Bennett, Pelletier, Deivasigamani, and Rudolf does not teach wherein the signaling circuit is further configured to delay RLC signaling messages according to the first radio access technology.
	In an analogous art, Amram teaches wherein the signaling circuit is further configured to delay RLC signaling messages according to the first radio access technology (Amran - Paragraph [0070], note a delay is added before transmitting a subsequent RLC segment).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Amran into the combination of Hsu, Bennett, Pelletier, Deivasigamani, and Rudolf in order to improve reliability of data transmissions when segmentation is involved (Amran - Paragraph [0015]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Vangala et al. (US 2014/0112172 A1) discloses RLC packet segmentation over multiple TTIs, and using a degree of segmentation as a measure of cell loading.
	Feng et al. (US 2015/0103885 A1) discloses sending one packet segment per TTI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461